Citation Nr: 1104489	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
PTSD, effective June 15, 2005 through April 2, 2006.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
effective June 1, 2006 through July 18, 2010.

3.  Entitlement to a rating in excess of 70 percent for PTSD, 
effective July 19, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from March 1978 to November 
1979.  

This case was previously before the Board of Veterans' Appeals 
(Board) in June 2010, at which time, it was remanded for further 
development.  Following the requested development, the VA Appeals 
Management Center (AMC) in Washington, D.C. raised the Veteran's 
schedular rating for PTSD from 50 percent to 70 percent, 
effective July 19, 2010.  The RO also granted the Veteran's claim 
of entitlement to a total disability rating due to individual 
unemployability (TDIU) caused by her service-connected 
disabilities.  The TDIU also became effective July 19, 2010.  
Finally, the AMC confirmed and continued the 30 percent rating 
for PTSD, effective June 15, 2005 through April 2, 2006, as well 
as the 50 percent rating, effective June 1, 2006 through July 18, 
2010.  However, because the AMC's decision did not represent a 
full grant of benefits sought for that disorder, the case was 
returned to the Board for further appellate action.

Unfortunately, upon further review, the Board finds that still 
additional development of the record is warranted.  Accordingly, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

A review of the record discloses that the actions directed in the 
Board's June 2010 remand have not been completed.  The failure to 
do so may result in prejudice to the Veteran; and therefore, 
those actions must be completed, prior to further consideration 
by the Board.

In March 2005, an Administrative Law Judge with the Social 
Security Administration denied the Veteran's claim of entitlement 
to Social Security benefits.  In its remand, the Board noted that 
the medical records associated with that decision had not been 
forwarded to VA.  However, the Board could not exclude the 
possibility that those records were pertinent to the Veteran's 
claims.  Accordingly, the Board directed the RO/AMC to obtain 
from the Social Security Administration all records pertinent to 
the Veteran's claim for Social Security benefits, as well as the 
medical records relied upon concerning that claim.  In so doing, 
the Board directed the RO/AMC to follow the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  The Board stated that if the 
search for such records had negative results, documentation to 
that effect was to be included in the claims file.

In July 2010, the VA AMC requested the noted records from the 
Social Security Administration.  However, there is no evidence on 
file to show that the Social Security Administration responded to 
that request.  

As a matter of law, the Veteran has a right to compliance with 
the Board's remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  As noted by her representative in January 2011, the 
AMC's failure to obtain a response from the Social Security 
Administration suggests less-than-full compliance with 
instructions in the Board's remand and must be remedied.  Stegall 
v. West , 11 Vet. App. 268 (1998).  

In reviewing the record, the Board also notes that as late as 
October 2008, the Veteran was receiving counseling at the Vet 
Center on a weekly basis.  While such records could well be 
relevant to the Veteran's claim for an increased rating for PTSD, 
they have not been requested for association with the claims 
folder. 

In light of the foregoing, the case is REMANDED for the following 
actions:

1.  Request that the Social Security 
Administration provide a copy of the 
Veteran's medical and administrative records 
associated with her claim for benefits.  This 
must include, but not limited to, those 
associated with the March 2005 denial of her 
claim for Social Security benefits.  

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile.  
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2010).  The 
non-existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  Id.

2.  Request that the Veteran identify the 
address of the Vet Center where she is 
receiving or has received counseling for 
PTSD.  Also request that she identify the 
dates of her counseling.  Then request her 
counseling records directly from the Vet 
Center identified by the Veteran.  This must 
include, but is not limited to, the records 
of her counseling in or about October 2008.  

Efforts to obtain such records must 
continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile.  
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2010).  The 
non-existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  Id.

3.  When the actions in parts 1 and 2 have 
been completed, undertake any other indicated 
development. Then readjudicate the following 
issues:  a) Entitlement to an initial rating 
in excess of 30 percent for PTSD, effective 
June 15, 2005 through April 2, 2006; 
b) Entitlement to a rating in excess of 50 
percent for PTSD, effective June 1, 2006 
through July 18, 2010; and c).  Entitlement 
to a rating in excess of 70 percent for PTSD, 
effective July 19, 2010.

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, she 
and her representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue. 

The Veteran need take no action, unless she is notified to do so.  
However, she is advised that she has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



